Title: John Adams to Abigail Smith, 14 February 1763
From: Adams, John
To: Adams, Abigail


     
      Dear Madam
      Braintree Feby. 14th. 1763
     
     Accidents are often more Friendly to us, than our own Prudence.—I intended to have been at Weymouth Yesterday, but a storm prevented.—Cruel, Yet perhaps blessed storm!—Cruel for detaining me from so much friendly, social Company, and perhaps blessed to you, or me or both, for keeping me at my Distance. For every experimental Phylosopher knows, that the steel and the Magnet or the Glass and feather will not fly together with more Celerity, than somebody And somebody, when brought within the striking Distance—and, Itches, Aches, Agues, and Repentance might be the Consequences of a Contact in present Circumstances. Even the Divines pronounce casuistically, I hear, “unfit to be touched these three Weeks.”
     I mount this moment for that noisy, dirty Town of Boston, where Parade, Pomp, Nonsense, Frippery, Folly, Foppery, Luxury, Polliticks, and the soul-Confounding Wrangles of the Law will give me the Higher Relish for Spirit, Taste and Sense, at Weymouth, next Sunday.
     My Duty, where owing! My Love to Mr. Cranch And Lady, tell them I love them, I love them better than any Mortals who have no other Title to my Love than Friendship gives, and that I hope he is in perfect Health and she in all the Qualms that necessarily attend a beginning Pregnancy, and in all other Respects very happy.
     
      Your—(all the rest is inexpressible)
      John Adams
     
    